United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.E., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Cody, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William L. Simpson, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1963
Issued: March 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2006 appellant, through her attorney, filed a timely appeal from a June 6,
2006 decision of a hearing representative of the Office of Workers’ Compensation Programs
finding that her cervical surgery and disability beginning February 15, 2002 was not causally
related to her employment injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she required a cervical fusion
at C6-7 due to her accepted employment injury; and (2) whether she was disabled beginning
February 15, 2002 causally related to her accepted employment injury.
FACTUAL HISTORY
On September 19, 2000 appellant, then a 51-year-old soil scientist, filed an occupational
disease claim alleging that tilting her head to look at her computer caused stiffness in her
shoulders and neck and pain and numbness in the left side of her head. She received a larger

computer monitor which required her to tilt her head to see through her bifocals. Appellant used
the new monitor from August 14 to September 2000. She related: “One year ago, I was
diagnosed with a bulging disc and mild stenosis in my neck. I believe that the repetitive motion
of bending my head back to view the screen with my bifocals has irritated the nerves.”
Appellant did not stop work. The Office accepted her claim for cervical strain and an
aggravation of cervical spondylosis.
Dr. Stephen F. Emery, a Board-certified orthopedic surgeon and appellant’s attending
physician, obtained a magnetic resonance imaging (MRI) scan study of her cervical spine on
August 10, 2001, which was compared with a previous study dated September 30, 1999. The
August 10, 2001 MRI scan revealed “C6-7 moderate right paracentral disc protrusion
compression the right aspect of the cervical cord, resulting in mild central canal stenosis,
measuring approximately [10] mm [millimeters]. There is also bilateral neural foraminal
narrowing at this level, right greater than left, which has worsened compared with the previous
examination.”
In a report dated December 7, 2001, Dr. John H. Schneider, a Board-certified
neurosurgeon, recommended an anterior cervical discectomy and arthrodesis at C6-7. In a
progress report dated January 29, 2002, Dr. Emery discussed appellant’s complaints of
progressive loss of right hand motor skills and increased neck complaints. He diagnosed cervical
stenosis with a herniated disc at C6-7. Dr. Emery attributed her condition to a workers’
compensation injury and requested authorization from the Office for surgery. In a progress
report dated February 14, 2002, he indicated that appellant was “unable to tolerate any activity”
due to her neck pain. Dr. Emery opined that appellant should remain off work for one month
pending approval for surgery from the Office. On March 22, 2002 he noted that the Office had
not responded to his request for surgical authorization and found that she should remain off work
for the “indeterminate future.” Appellant filed claims for compensation on account of disability
Forms CA-7 requesting compensation for time lost from work.
On September 26, 2002 the Office referred appellant to Dr. Dean C. Sukin, an orthopedic
surgeon, for a second opinion evaluation. In a report dated October 31, 2002, Dr. Sukin
discussed appellant’s history of injury and medical treatment received. He diagnosed a C6-7
disc herniation with multiple level moderate stenosis. Dr. Sukin opined that appellant’s need for
surgery was due to a preexisting neck condition based on his reviews of the MRI scan studies.
Regarding her disability from work, he stated:
“It is my opinion that [appellant] has had near total disability as a result of her
neck condition. It is my opinion the reason she had such difficulty with the new
computer monitor was that she was already suffering from a condition in her
neck, as described above, i.e., a paracentral right-sided disc protrusion at C6-7
and mild to moderate stenosis of at least four levels.”

2

By letter dated November 27, 2002, the Office requested that Dr. Sukin address whether
appellant’s occupational exposure aggravated her underlying condition of a C6-7 disc protrusion
with stenosis.1 In a response dated January 2, 2003, Dr. Sukin asserted that appellant sustained a
temporary aggravation of a preexisting condition due to her employment injury, which should
have resolved within six months.
By decision dated January 6, 2003, the Office denied appellant’s request for authorization
for a cervical fusion and wage loss beginning February 14, 2002 on the grounds that the medical
evidence did not establish that the need for surgery and her disability from work were due to the
accepted employment injury.
In a progress report dated January 24, 2003, Dr. Emery reviewed Dr. Sukin’s opinion and
noted that “with no significant reinjury and identical findings on MRI [scans] and studies both
before and after her work-related incident, it will be difficult to mount much of a defense. I do
believe [appellant] had an aggravation of her preexisting condition while looking at the computer
screen.” He recommended that she not challenge workers’ compensation due to her emotional
state.
Appellant requested an oral hearing on February 3, 2003. On February 26, 2003
Dr. Schneider and Dr. Emery performed an anterior cervical discectomy and fusion at C6-7. In a
decision dated April 12, 2004, an Office hearing representative set aside the January 6, 2003
decision after finding a conflict in medical opinion regarding whether appellant required cervical
surgery due to her accepted employment injury. She further noted that Dr. Sukin did not
adequately explain his finding that appellant’s disability due to a temporary aggravation of her
preexisting stenosis and herniated disc should have resolved within six months.
The Office referred appellant to Dr. Jeffrey J. Sabin, a Board-certified orthopedic
surgeon, for an impartial medical examination. The Office requested that Dr. Sabin discuss
whether appellant’s need for surgery was due to her use of a computer monitor from August to
September 2000 and whether the accepted condition of a temporary aggravation of preexisting
cervical spondylolisthesis had resolved.
In a report dated August 2, 2004,2 Dr. Sabin reviewed the medical records and noted that
he did not have the report of Dr. Sukin or any MRI scan studies. He related:
“I do not have the MRI [scan] [studies] to review and that would be important.
From what I can understand in evaluating the records and [appellant], she has had
a worsening of her condition since the computer incident. This, however, does
appear, at least with the information that I have, to be purely subjective at this
point. If one is looking for objective information the MRI [scan] [studies] would
be helpful. It is highly likely that [appellant] would be seeing the natural
1

In a report dated December 18, 2002, Dr. Emery again requested authorization for a discectomy and fusion. He
noted that appellant might experience permanent nerve damage from the delay.
2

Dr. Sabin indicated that the date of his report was August 2, 2003; however, this appears to be a typographical
error.

3

progression of her degenerative disc disease and stenosis being that she was seen
just for that problem the year previously. The use of a computer for only a month
would be unlikely to cause permanent changes. Again, the MRI [scan] [studies]
would be helpful in evaluating this for objective information. Her subjective
feeling is that it was related to the computer.”
Dr. Sabin indicated that it was difficult to evaluate whether appellant’s aggravation of her
preexisting cervical spondylosis was temporary or permanent given that she had already
undergone surgery at C6-7. He stated: “I would think that the temporary aggravation of the
preexisting cervical spondylosis should be resolved by now especially since surgery has been
performed on that.” Regarding appellant’s current symptoms of neck pain and numbness,
Dr. Sabin found that these complaints were due to “the natural progression of her degenerative
disc disease and stenosis in the cervical spine.” He recommended no further treatment due to the
employment injury. Dr. Sabin related:
“In conclusion, I find Dr. Sukin’s note to be important. I would find the actual
MRI [scan] [studies] to be important and if I found [that] the MRI [scan] [studies]
show the C6-7 disc to be identical before and after September 5, 2000 I would
state with a high likelihood that this is a natural progression. If there is change in
the size of the disc herniation that is significant at C6-7 then one could state that
there has been objective evidence of a change perhaps related to the September 5,
2000 situation.”
By letter dated August 11, 2004, the Office requested that appellant submit a copy of the
1999 MRI scan study. Appellant submitted a September 30, 1999 MRI scan study of the brain
and cervical spine, which indicated a “moderate[-]sized right paracentral and posterolateral disc
protrusion is present at C6-7 resulting in spinal stenosis with an anteroposterior dimension of
approximately 10 mm. There is also slight indentation of the cord anteriorly on the right
secondary to this finding.”
The Office, by letter dated August 24, 2004, acknowledged that Dr. Sabin required
additional evidence and enclosed the entire case record for his review. In a supplemental report
dated September 7, 2004, Dr. Sabin declined to review the case record except for the October 31,
2002 and January 2, 2003 reports from Dr. Sukin. He agreed with Dr. Sukin’s finding that
appellant’s need for surgery was not due to her computer use from August 18 to
September 19, 2000. Dr. Sabin noted that he had not reviewed the MRI scan studies.
In a decision dated October 19, 2004, the Office found that appellant’s need for cervical
surgery and her disability beginning February 15, 2002 were not causally related to her accepted
employment injury. On November 3, 2004 appellant requested an oral hearing. By decision
dated January 18, 2005, the hearing representative set aside the October 19, 2004 decision. She
noted that Dr. Sabin’s opinion could not constitute the weight of the medical evidence as he
repeatedly indicated in his original report that he needed to review the MRI scan studies but then
failed to review the reports when provided with them by the Office. The hearing representative
remanded the case for the Office to obtain the MRI scan films for Dr. Sabin to review and to
request a supplemental report regarding the cause of appellant’s cervical condition and surgery.

4

On June 27, 2005 the Office provided MRI scan studies to Dr. Sabin dated September 30,
1999, October 2001 and January 20, 2005. In a supplemental report dated July 7, 2005,
Dr. Sabin noted that an MRI scan of the cervical spine dated September 30, 1999 showed “C6-7
degenerative disc disease with a bulge of the disc going to the right side paracentrally [which]
causes some right neural foraminal nerve compromise.” He found that an MRI scan of the
thoracic spine was normal. An MRI scan of the cervical spine dated January 20, 2005 showed a
C6-7 anterior disc fusion. Dr. Sabin asserted, “I have been presented with no evidence to show
that there has been any change in [appellant’s] neck immediately before or immediately after
September 5, 2000 which is the date used when [she] stated the problem began with the use of
the computer screen I believe, in all likelihood, that the C6-7 disc would have been a natural
progression of degenerative disc disease.”
By decision dated July 27, 2005, the Office determined that appellant’s cervical fusion
and disability after February 15, 2002 were not due to her accepted employment injury.
Appellant requested a telephonic hearing, which was held on February 8, 2006. She submitted a
report dated March 27, 2006 from Dr. Emery who noted that he had treated appellant almost
monthly from 1996 onward and that she never complained of cervical problems prior to
December 22, 2000. Dr. Emery asserted that he obtained the 1999 MRI scan of her cervical
spine due to complaints of facial numbness. He stated: “The extended duration of her
hyperextended position of the cervical spine caused a material aggravation of her preexisting
condition which ultimately resulted in surgery. Within a reasonable degree of medical certainty,
but for the sustained hyperextension position, [appellant] would not have required the surgical
intervention subsequently decided upon.” Dr. Emery noted that he advised appellant not to
challenge workers’ compensation on January 24, 2003 due only to her emotional state and that
he believed that her condition was “related to her reported work injury of sustained
hyperextension of the neck.”
By decision dated June 6, 2006, the Office hearing representative affirmed the July 27,
2005 decision based on her finding that Dr. Sabin’s opinion represented the weight of the
medical evidence.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act3 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree of the period of disability or aid in
lessening the amount of monthly compensation.4 In interpreting this section of the Act, the
Board has recognized that the Office has broad discretion in approving services provided under
section 8103, with the only limitation on the Office’s authority being that of reasonableness.5
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

5

Joseph P. Hofmann, 57 ECAB ___ (Docket No. 05-1772, issued March 9, 2006); James R. Bell, 52 ECAB
414 (2001).

5

Abuse of discretion is generally shown through proof of manifest error, clearly unreasonable
exercise of judgment or actions taken which are contrary to both logic and probable deductions
from established facts. It is not enough to merely show that the evidence could be construed so
as to produce a contrary factual conclusion.6 In order to be entitled to reimbursement for
medical expenses, a claimant must establish that the expenditures were incurred for treatment of
the effects of an employment-related injury.7
Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence. Thus, in order for a surgery to be authorized, appellant must submit evidence
to show that the requested procedure is for a condition causally related to the employment injury
and that it is medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.8
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.9 When the Office secures an opinion from an
impartial medical specialist and the opinion of the specialist requires clarification or elaboration,
the Office has the responsibility to secure a supplemental report from the specialist for the
purpose of correcting the defect in the original report. However, when the impartial medical
specialist’s statement of clarification or elaboration is not forthcoming or the supplemental report
is also vague, speculative or lacks rationale, the Office must refer appellant to a second impartial
medical specialist for a rationalized medical report on the issue in question.10
ANALYSIS
Dr. Emery, appellant’s attending physician, found that she required a cervical discectomy
and fusion at C6-7 due to her accepted employment injury. Dr. Sukin, an Office referral
physician, attributed her need for surgery to a preexisting nonemployment-related condition.
The Office thus found that a conflict in medical opinion existed between Dr. Emery and
Dr. Sukin regarding whether appellant required a cervical discectomy and fusion at C6-7 as a
result of her accepted employment injury of cervical strain and an aggravation of cervical
spondylosis. The Office referred appellant to Dr. Sabin for resolution of the conflict.
When there exists a conflict in medical opinion and the case is referred to an impartial
medical examiner for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, is entitled to special

6

Claudia L. Yantis, 48 ECAB 495 (1997).

7

Cathy B. Mullin, 51 ECAB 331 (2000).

8

Id.

9

See 5 U.S.C. § 8123; David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

10

Terrance R. Stath, 45 ECAB 412 (1994).

6

weight.11 The Board finds, however, that Dr. Sabin’s opinion is insufficient to resolve the
conflict regarding whether appellant’s cervical discectomy and fusion was causally related to her
employment injury. In a report dated August 2, 2004, Dr. Sabin opined that he needs to review
the MRI scan studies to reach a conclusion on causal relationship. He opined that it was unlikely
that appellant’s computer use for one month resulted in a permanent change but that the MRI
scan studies were needed to make a definitive determination. Dr. Sabin concluded: “[I]f I found
the MRI [scan] [studies] show the C6-7 disc to be identical before and after September 5, 2000 I
would state with a high likelihood that this is a natural progression. If there is change in the size
of the disc herniation that is significant at C6-7 then one could state that there has been objective
evidence of a change perhaps related to the September 5, 2000 situation.”
The Office provided Dr. Sabin with the entire case record. In a September 7, 2004 report,
Dr. Sabin reviewed only Dr. Sukin’s reports and indicated that appellant’s cervical surgery was
unrelated to her computer use. On July 27, 2005 the Office provided Dr. Sabin with MRI scan
studies dated September 30, 1999, October 2001 and January 20, 2005. Dr. Sabin found that the
September 30, 1999 MRI scan study of the cervical spine showed a bulging disc on the right side
at C6-7 causing some right nerve compromise. He reviewed an MRI scan of the thoracic spine
and found that it was normal and a January 20, 2005 MRI scan of the cervical spine which
showed the anterior fusion at C6-7. Dr. Sabin, however, did not review or discuss the August 10,
2001 MRI scan study obtained after appellant’s employment injury and prior to her cervical
fusion. The August 10, 2001 study revealed a C6-7 disc protrusion causing 10 mm of central
canal stenosis and bilateral neural foraminal narrowing which had worsened compared to the
September 30, 1999 cervical MRI scan. In his August 2, 2004 report, Dr. Sabin repeatedly
emphasized that he needed to compare the MRI scan studies prior to and after the
September 2000 injury to determine whether her computer use aggravated her preexisting
cervical condition resulting in the need for a cervical fusion. However, in his clarification report,
he did not provide any explanation for his failure to compare the August 10, 2001 MRI scan
study of the cervical spine or provide any rationale regarding why he was able to reach a
conclusion on causal relationship without discussing both of the relevant MRI scan studies. As
Dr. Sabin’s conclusions are unexplained, his opinion is insufficiently rationalized to resolve the
conflict in medical opinion on the issue of whether appellant required a cervical fusion and
discectomy at C6-7 due to her employment injury.
When the Office secures an opinion from an impartial medical specialist and the opinion
of the specialist requires clarification or elaboration, the Office has the responsibility to secure a
supplemental report from the specialist for the purpose of correcting the defect in the original
report. However, when the impartial medical specialist’s statement of clarification or elaboration
is not forthcoming or the supplemental report is also vague, speculative or lacks rationale, the
Office must refer appellant to a second impartial medical specialist for a rationalized medical
report on the issue in question.12 The Board, consequently, finds that the case must be remanded
for the referral of appellant to a second impartial medical examiner for another medical
evaluation. The Office should request the impartial medical examiner to review all of the
evidence, including the MRI scan studies of the cervical spine and provide an opinion regarding
11

See 5 U.S.C. § 8123; David W. Pickett, supra note 9.

12

See Terrance R. Stath, supra note 10.

7

the relationship between her employment injury and need for surgery. The Office should
additionally request that the impartial medical examiner address the duration of appellant’s
employment-related disability. After such further development as the Office deems necessary, it
should issue a de novo decision.13
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2006 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: March 1, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

In view of the Board’s disposition of the issue of whether appellant required surgery due to her accepted
employment injury, it is premature to address the issue of whether her disability beginning February 15, 2002 was
employment related.

8

